DETAILED CORRESPONDENCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to Applicant’s Arguments/Remarks dated 12/17/2020.
Notice to Applicant
With respect to Applicant’s Arguments/Remarks, Claims 1-3, 7-10, 14-17 and 21 are pending, Claims 1, 7, 8, 14 and 15 are amended, and Claims 4-6, 11-13 and 18-20 are cancelled. Accordingly, Claims 1-3, 7-10, 14-17 and 21 are allowed.

Reasons for Patent Eligibility under 35 USC 103
Examiner analyzed newly amended Claims 1, 7, 8, 14 and 15 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success as discussed below.
	Regarding Claim 1 (similarly Claims 8 and 15), although Eisma/Rowe/Grewal describes applying, by the processor device, cognitive computing to analyze user data from an information system to identify a user's Enterprise Skills Index (ESI) of enterprise skills and skill-gaps by inputting and analyzing a plurality of indices for average achievement within the enterprise; prior to a performance of applying the cognitive computing analysis, training the information system, by the processor device, using a knowledge database, the knowledge database containing a 

“…generating by the processor device, using the trained information system and without user input, a synthesis of hypotheses of causes of the identified skill-gaps based upon a comparison of the user data and information regarding a particular one of the enterprise skills gathered using the knowledge database to identify specific components that constitute the skill- gaps; wherein the skill-gaps are identified by comparing a mean of requisite skills for a particular job or position within the enterprise to a mean of skills of the user relevant to the particular job, wherein the synthesis of hypothesis comprise an amalgamation of the causes of the identified skill-gaps to identify the specific components that require user-attention to achieve the mean of requisite skills for the particular job or position, and wherein the information system uses natural language processing to consume information from multiple sources of the knowledge database, filters 

	Examiner finds that Grewal teaches of a case-based reasoning system which can use artificial intelligence techniques to assist an employee in formulating goals, so that the employee does not need to generate goals from scratch. Furthermore, teaches of maintaining a database of employee goals and best practices, and adapting goals of employees which have similar characteristics to recommend to an employee using the ‘goal guru’ for the first time. However, Grewal fails to teach of how the system generates the goals based on the information as well as a synthesis of hypotheses of causes of the identified skill-gaps and utilizing the information system to use natural language processing to consume information from multiple sources of the knowledge database, filter the information according to the cognitive computing analysis and generate the hypotheses based on the input of unstructured user data.
	Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art for Claims 1, 8 and 15. In addition, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides any predictable or reasonable rationale to combine prior art teachings.
	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623